Citation Nr: 0828855	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance (DEA) 
under chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973 and from April 1975 to December 1976.  The veteran had 
Army National Guard duty thereafter.  The appellant is the 
widow of the veteran, who died in June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In pertinent part, the RO in that 
rating decision denied entitlement to service connection for 
the cause of the veteran's death and eligibility for DEA 
under chapter 35, Title 38, United States Code.

The appellant and a friend testified before the undersigned 
Veterans Law Judge in May 2005.  A copy of the transcript of 
this hearing has been associated with the claims file.

In December 2005, the Board remanded the appeal to obtain 
records from the veteran's terminal hospitalization.  The 
Board specifically indicated that a copy of the autopsy 
should be obtained.  The Board also directed that the 
appellant be provided additional notice regarding the 
evidence necessary to substantiate the claim for service 
connection for the cause of the veteran's death.  The 
intertwined issue of entitlement to DEA benefits was noted to 
be deferred pending the outcome of the claim for service 
connection for the cause of the veteran's death.  As the 
claim for service connection for the cause of the veteran's 
death is now ripe for adjudication upon the merits, the Board 
will also adjudicate the issue of entitlement to DEA 
benefits.

The appeal was next before the Board in January 2007.  At 
that time, the Board found that the Appeals Management Center 
(AMC) had not requested a copy of the autopsy report, as 
directed by the December 2005 Board remand.  Therefore, the 
appeal was again remanded to seek to obtain this record.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, upon 
remand, the AMC was directed to issue a notification letter 
pursuant to the Veterans Claims Assistance Act (VCAA) that 
advised the appellant to ensure that VA possesses all 
relevant medical reports and other evidence pertaining to her 
claim in her possession.  As discussed more fully below, the 
appellant was subsequently issued VCAA notification letters 
in February and April 2007.  The Board finds, after reviewing 
these letters that they substantially satisfy the directives 
contained in the Board remands.  Further, in an October 2007 
letter, the appellant was informed that VA needed a copy of 
the veteran's autopsy report.  She was informed that she 
could submit it or, if she wanted VA to obtain the report, to 
complete and return an Authorization and Consent to Release 
Information form.  There is no evidence that the appellant 
submitted the autopsy report or the form authorizing VA to 
obtain that report.  Thus, the Board finds that the claims 
are ripe for adjudication upon the merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claims that she has 
not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in June 2002; the immediate cause of death was recorded as 
cerebral seizure with resultant heart failure; the medical 
evidence shows that the veteran had underlying organic brain 
disease, to include olivopontocerebellar atrophy.

3.  The veteran was not service connected for any disability 
during his lifetime. 

4.  There is no medical evidence of organic brain disease 
until many years post-service; the preponderance of the 
evidence is against a nexus between the veteran's fatal brain 
disease and any incident of service, to include an alleged 
back injury.

5.  Basic eligibility requirements for DEA under 38 U.S.C.A. 
Chapter 35 have not been met.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The requirements for eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued multiple VCAA 
notification letters, including February 2007 and April 2007 
VCAA notification letters issued after the January 2007 
remand.  This notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant has been informed about the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection for the cause 
of death; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  These letters also contained notice as 
required by Dingess, including notice regarding establishing 
an effective date.

In this case, the veteran was not service connected for any 
disabilities during his lifetime.  The Board highlights that 
at the time of the May 2005 Board hearing, the undersigned 
noted that the issue of whether the veteran was service 
connected for a back disability or should have been service-
connected for a back disability would be carefully reviewed.  
The Board also notes that the April 2008 supplemental 
statement of the case incorrectly states that the veteran was 
service connected for a back disability, rated as 
noncompensable.  The Board denied service connection in a 
September 1986 decision, and the issue of compensation was 
not subsequently adjudicated.  The veteran was in receipt of 
VA pension.  The VCAA notification letters of record do not 
discuss whether or not the veteran was service-connected for 
any disabilities during his lifetime.

During the appellant's testimony before the Board, however, 
the appellant clearly indicated her specific contention - 
that is, that a back injury in service led to the development 
of other disabilities, which ultimately led to the veteran's 
death.  Review of the claims file, thus, indicates that the 
appellant has been clear in her contention regarding 
causation and she had been instructed to submit all evidence.  
Thus, after review of the record, the Board finds that it is 
not necessary to remand the claim to send the appellant 
further notification pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  The appellant has been provided documents 
which would inform a reasonable person of the evidence and 
information needed to substantiate the claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  In view of 
the foregoing, the Board finds that a remand would not result 
in additional benefits flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters noted above were issued pursuant 
to a Board remand, and therefore, after the RO decision that 
is the subject of this appeal.  The Board is cognizant of 
recent United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the April 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained, including service 
medical records, VA medical records, records related to 
Social Security Administration (SSA) disability benefits, and 
the veteran's death certificate.  Regarding SSA records, 
although review of the claims file indicates that VA did not 
receive these records directly from SSA, there is no 
indication, and the appellant has not asserted, that there 
are any relevant records from SSA not already of record.  See 
38 C.F.R. § 3.159(c); see also Tetro v. Gober, 14 Vet. App. 
100, 110 (2000).

There is no medical evidence of the veteran's fatal organic 
brain disease until many years post-service and, as explained 
in more detail below, there is no competent opinion that 
links such to service that is not contradicted by the 
contemporaneously recorded records, to include the service 
medical records.  Under these circumstances, the Board finds 
that there is no duty to provide a medical opinion.  

Regarding entitlement to DEA benefits, the Board highlights 
that the VCAA does not apply to matters on appeal when the 
issue is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, as the instant decision 
denies service connection for the cause of the veteran's 
death, there is no legal entitlement to DEA benefits.  Thus, 
the Board is not required to address the RO's efforts to 
comply with the VCAA with respect to this issue.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Cause of Death

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6.

ACDUTRA is, inter alia, full-time duty performed by members 
of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).  
INACDUTRA includes duty (other than full-time duty) performed 
by a member of the National Guard of any state.  38 C.F.R. § 
3.6(d)(4).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  However, presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection may also be granted for certain chronic 
diseases, to include organic diseases of the nervous system, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death and for DEA based on the veteran's death 
being service connected.  The certificate of death shows that 
the veteran died in June 2002.  The certificate lists the 
immediate cause of death as cerebral seizure with resultant 
heart failure.  Emergency room terminal records noted that 
the veteran was brought in with cardiopulmonary resuscitation 
(CPR) being performed, and that he had not been responsive to 
pre-hospital treatment.

The appellant contends, in essence, that the veteran 
sustained an in-service injury that resulted in a chronic 
back disability, which in turn materially contributed to his 
death.  The record contains many references to the allegation 
that the veteran injured his back while moving a rock while 
on active duty.  The appellant has specifically asserted that 
the veteran heard a crack in his back after moving the rock 
and that following the back injury, he developed other 
problems, including progressive difficulty in walking and an 
eventual diagnosis of brain disease.  In an October 2006 
letter, the appellant contended that the injury in service 
was severe and led to gait, speech, muscle and back problems, 
along with headaches, neck pains, and leg pain, which 
resulted in total disability.

During the May 2005 testimony before the Board, the veteran's 
friend testified that after service the veteran was no longer 
able to work as a ship builder, as he had before service, due 
to his back disability.  The undersigned also asked the 
appellant whether the veteran had a head injury during 
service.  She responded that the veteran had headaches, but 
she did not indicate any specific head injury.

The Board notes that the veteran filed a claim for service 
connection for a back disability during his lifetime.  This 
claim was denied in an April 1986 rating decision, which was 
upheld by a September 1986 Board decision.  Based on the 
veteran's normal separation examination and the many years 
for which there was no medically documented continuing back 
problems, the Board, at that time, found that any back injury 
the veteran may have had was acute and transitory in nature 
and resolved without residual disability.  The Board also 
found that the veteran's "neurological disorder, variously 
diagnosed as myelopathy, ponto-olivocerebellar degeneration 
and chronic brain disease, was not present during service nor 
manifest within a year following service."

Service medical records do not show any complaint, treatment 
or diagnosis of a back disability or any nervous system 
disorder, to include brain disease.  A June 1976 treatment 
record reveals that the veteran had a right ankle sprain.  
Upon a November 1976 medical examination, completed the month 
prior to the veteran's second period of fulltime active 
service, a clinician documented a normal clinical evaluation 
of the veteran's back.  During his lifetime the veteran 
contended that he hurt his back while moving a rock in 1975 
(in service) and that he was treated for his back during 
service.

The claims file also includes records from the period of the 
veteran's National Guard service.  In a December 1980 report 
of medical history, the veteran indicated that he did not 
know if he had recurrent back pain.  A medical examination 
completed at this time was normal.  A December 1984 report of 
medical examination shows that the veteran's spine was normal 
upon clinical evaluation.  

VA medical evidence includes records of a hospitalization 
from November to December 1985.  The veteran was admitted for 
difficulty walking for "probably" 12 years, or 
approximately 1973 (the year of discharge from the veteran's 
first period of fulltime active service).  It was not, 
however, until three years prior to admission that he noticed 
some weakness in the right leg.  In addition, the clinician 
completing the record noted that the veteran had spastic 
speech and problems pronouncing some words of two years 
duration.

In a December 1985 record, a clinician noted that the veteran 
had chronic, progressive brain disease.  A March 1986 record 
notes the veteran's difficulty with speech, to include 
connecting words.

In a statement received in October 1986, the veteran's mother 
wrote that the veteran had back and walking problems for a 
long time, with "[t]hese things ocurr[ing] right after he 
got out of the service."  She further noted that the disease 
was first thought to be hereditary, but it was later 
determined that this was not the case.

In another statement received in October 1986, the appellant 
described the veteran's development of walking problems and 
brain disease.  She noted that he injured his back during 
service.

The veteran underwent a VA neurological examination in 
September 1991.  The examiner noted that the veteran was in 
"good health" until 1984 when he began to experience some 
problems with gait consisting of spasticity and ataxia in the 
lower extremities.  

The veteran underwent another VA examination in September 
1992.  The examiner noted that the veteran was well known to 
the neurology clinic, stemming from treatment in 1985.  It 
was observed that the veteran had trouble walking and was 
"gradually getting very slow in speech with difficulty in 
making others understand what he is talking about."  The 
examiner noted that the veteran had this difficulty while in 
service, but that he was dismissed as having no neurological 
problems.  Additional history obtained at that time included 
a back injury in 1974, while he was in the service from 
picking up a heavy object, which "nobody paid much 
attention" during that time.  The diagnoses were 
olivopontocerebellar atrophy and low back pain.  The examiner 
indicated that the veteran had had the back pain since 
service.  No underlying diagnosis for the back pain was 
recorded.

The veteran underwent a May 1995 VA psychiatric examination.  
He indicated that he started having problems talking about 10 
years prior, which was noted in another part of the 
examination report as 1984.  The diagnoses were anxiety 
disorder and nicotine dependence.  

The veteran also underwent a June 1995 VA neurological 
examination.  The examiner reported that the veteran claimed 
that ever since service he had low back pain and discomfort 
with pain radiating down the lower extremities, which 
continued to progress and deteriorate after service.  The 
diagnosis was olivopontocerebellar degeneration with severe 
degree of disability.  

In September 1996, the veteran was granted entitlement to 
special monthly pension based on the need for aid and 
attendance.






Analysis:  Cause of Death

The Board finds that service connection for the cause of the 
veteran's death is not warranted.

The certificate of death indicates that the veteran died in 
June 2002 of a cerebral seizure with resultant heart failure.  
He was not service connected for any disability during his 
lifetime.  The medical evidence shows that the veteran had 
underlying organic brain disease, to include 
olivopontocerebellar atrophy.  As there is no medical 
evidence of an organic neurological disorder, to include 
brain disease until many years post-service, the one year 
presumptive provisions that apply to organic diseases of the 
nervous system are not applicable.  (38 C.F.R. §§ 3.307, 
3.309.) 

The appellant contends that the veteran experienced a back 
injury during fulltime active service and this injury 
eventually led to his death, through the development of other 
disabilities, including organic brain disease.  Neither the 
appellant, nor the veteran during his lifetime, has asserted 
that the veteran incurred any injuries or diseases during 
National Guard service.  The central question here is whether 
there is competent evidence of a nexus between the veteran's 
fatal brain disease and any incident of service, to include 
an alleged back injury.  

Upon a September 1992 VA examination, the veteran gave a 
history of neurological abnormalities during service, 
including speech problems.  To the extent that this 
examination report can be construed as an opinion that the 
onset of the veteran's neurological problems was during 
service, the Board notes that there is no indication that the 
examiner reviewed the claims file, to include the service 
medical records.  Further, the history of in-service 
neurological abnormalities, to include  problems with speech 
contradicts the service medical records and the veteran's own 
statements in other post-service medical records, including 
the documentation of a hospitalization from November to 
December 1985.  A review of the latter show that the veteran 
indicated that he had speech problems for two years, which 
would place the onset date many years after his separation 
from active fulltime service.  In addition, the history 
contained in the September 1992 examination report is 
countered by the September 1991 report that documented that 
the veteran was in "good health" until 1984, when he began 
to experience some problems with gait consisting of 
spasticity and ataxia in the lower extremities, which again 
is many years post active fulltime service.  More 
importantly, the service medical records, to include the 
report of a separation examination, are negative for any 
findings indicative of a neurological disorder, to include 
organic brain disease.

The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), wherein the Court of Appeals for Veterans 
Claims (Court) held that the VA and Board may not simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
However, in Kowalski, the Court also cited its decisions in 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Here, the service medical records do not show that 
the veteran had any abnormal speech or gait problems or any 
other findings that suggest organic brain disease.  Also, the 
gap of time between service and the first post-service 
medical evidence of any findings attributed to brain disease 
weighs against the appellant's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims). 

Thus, the Board finds that the factual history contained in 
the September 1992 VA examination was inaccurate, and 
therefore, of no probative value.  Id.  There is no medical 
evidence or competent opinion that supports a nexus between 
the veteran's organic brain disease and any incident of or 
finding recorded during service. 

As to the allegation that the cause of the veteran's death 
was related to a back injury, the death certificate does not 
include any reference to a back injury or disability and 
there is no competent evidence of a nexus between the 
veteran's fatal brain disease and back trauma.  The September 
1992 examination report includes statements that the veteran 
had had a back disability since service but a review of 
service medical records, including those from the veteran's 
period of National Guard service, shows that on multiple 
occasions, subsequent to the contended injury in 1976, he 
marked that he did not have recurrent back pain.  In a 
December 1980 report of medical history the veteran indicated 
that he did not know if he had recurrent back pain; this 
record is from the period the veteran was in the National 
Guard.  Even assuming that the veteran did sustain a back 
injury while on active duty, there is no competent evidence 
linking residuals of a back injury to the veteran's death.

Although the undersigned has fully considered the statements 
and testimony of the appellant, the veteran's friend and her 
mother, the merits of the appellant's claim is dependent on a 
complex causal process.  The record does not show that the 
appellant, friend or her mother possesses the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation and it is not contended 
otherwise.  Accordingly, their lay opinions in this regard 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran's fatal organic brain 
disease, which was diagnosed on the basis of thorough 
clinical examinations and diagnostic studies, is not the type 
of disability that can be diagnosed by a layman.  Jandreau, 
supra. Thus, while the appellant is competent to report what 
symptoms her husband described during his lifetime, she does 
not have medical expertise to diagnose organic brain disease.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, she cannot provide a competent opinion regarding 
diagnosis or causation.

In summation, the Board finds that there is no competent 
(probative) evidence that links the veteran's fatal cerebral 
seizure with resultant heart failure and underlying organic 
brain disease, to include olivopontocerebellar atrophy, to 
service or any incident of service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Dependents Educational Assistance Claim

Chapter 35 of Title 38, United States Code extends VA 
educational benefits to certain survivors of veterans who 
died of service-connected disabilities, as well as to those 
certain survivors of those veterans who died having had a 
service-connected total disability that was permanent in 
nature on the date of death.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

As service connection for the cause of the veteran's death is 
not warranted and because the veteran at the time of his 
death was not service-connected for a total disability that 
was permanent in nature, the criteria for basic eligibility 
for dependents educational program under Chapter 35, Title 
38, United States Code, have not been met.  See 38 U.S.C.A. § 
3501(a); 38 C.F.R. §§ 21.3020, 21.3021.

Therefore, entitlement to DEA is denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA under chapter 35, Title 38, United States 
Code, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


